FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50033

               Plaintiff - Appellee,             D.C. No. 3:90-cr-01089-IEG

  v.
                                                 MEMORANDUM *
EDWARD LOPEZ, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Edward Lopez, Jr., appeals from the 12-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
         Lopez contends that the district court procedurally erred by failing to

expressly calculate the Guidelines range. Lopez has not shown that the district

court’s failure to expressly calculate the Guidelines range affected his substantial

rights, particularly where the Violation Sentencing Summary correctly calculated

the Guidelines range. See United States v. Dallman, 533 F.3d 755, 761 (9th Cir.

2008).

         AFFIRMED.




                                             2                                     11-50033